Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 18 January 2022, is acknowledged.  No claims are amended therein.  Accordingly, claims 7, 8, 10, and 12 remain available for active consideration.
Information Disclosure Statement 
The Examiner has considered the information disclosure statement (IDS) filed 18 January 2022, which is now of record in the file.
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 102
The rejection of claims 7, 8, 10, and 12 pursuant to 35 U.S.C. § 102(a)(1), as anticipated by Hirayama (2018) is hereby withdrawn in light of Applicants’ provision of a verified English translation of the priority document, thereby establishing priority to a date earlier than that of publication of the reference.
Rejections Pursuant to 35 U.S.C. § 103 
The obviousness rejection set forth in the Action of 19 October 2021 is hereby withdrawn in light of Applicants’ establishment of priority to a date earlier than the publication of the primary reference, Hirayama (2018).

REJECTIONS MAINTAINED  
Rejections Pursuant to 35 U.S.C. § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections pursuant to this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 7, 8, and 10 are rejected pursuant to 35 U.S.C. § 102(a)(1) as anticipated by Liu, C., et al., “Hydrogen therapy: from mechanism to cerebral diseases,” Med Gas Res 6(1):  48 -54 (2016) (“Liu (2016)”).
	Liu (2016) discloses that inhalation of 2% H2 can significantly decrease the damage of cerebral ischemia/reperfusion caused by oxidative stress via selective elimination of hydroxyl freebase (OH) and peroxynitrite anion (ONOO¯), with implications for the treatment of degenerative diseases, such as Alzheimer’s disease and Parkinson’s disease (PD) (see Abstract; see also Figure 2), wherein, by breathing 2% H2, free radicals generated during metabolic processes can be effectively removed through selective neutralization of •OH and ONOO-, reducing the damage to cells and tissues induce by oxidative stress (see p. 49, 1st col., 2nd para.), wherein the ease of preparation, low cost, non-toxicity, powerful permeability, and absence of residue, are characteristics that make H2 a strong prospect for clinical application (see p. 49, 2nd col., 3rd para.), wherein ingestion of H2 can be in the form of inhalation of air containing 2 – 4% H2 gas (see p. 49, 1st col., 1st para.), and wherein administration of H2-rich saline for 6-hydroxydopamine-induced Parkinson's syndrome resulted in neural protection effects, and drinking H2 saline yielded beneficial effects in 1-methyl-4-phenolic group-1,2,3,6-4 hydrogen purine-induced PD (see p. 51, 2nd col., 3rd para.). 
	With respect to claim 8, which claim recites a limitation directed to specific symptoms of Parkinson’s disease that are affected by practice of the method of the invention, the Examiner notes that the cited reference does not expressly disclose treatment and/or prevention of such symptoms in Parkinson’s patients.  However, the Examiner further notes that the reference specifically discloses the administration by inhalation of hydrogen gas in air/hydrogen mixtures at concentrations of ~1.2 – 1.4% vol to patients suffering from Parkinson’s disease.  Consequently, it is the Examiner’s position that such hydrogen gas treatments would necessarily either treat or prevent symptoms such as those claimed in claim 8.  See In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) (“a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”).
Consequently, Liu (2016) discloses each and every limitation of the claims at issue, rendering them anticipated pursuant to 35 U.S.C. § 102(a)(1).
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 7, 8, 10, and 12 are rejected pursuant to 35 U.S.C. § 103, as being obvious over Liu (2016), in view of Devos, D., et al., Clinical Therapeutics 35(10):  1640 – 1652 (2013) (“Devos (2013)”), and JP 2013-146373 to Tatsunori, Y., et al., filed 19 January 2012 (“Tatsunori JP ‘373”).  
The Invention As Claimed  
	Applicants claim a method for improving or preventing symptoms of Parkinson's disease in a human having Parkinson's disease, the method comprising administering via inhalation a composition comprising hydrogen gas to the human, wherein the symptoms of human Parkinson's disease including at least tremors and/or forward-bending posture, or gait disorder, wherein the composition is a hydrogen gas-containing gas comprising a hydrogen concentration of more than zero and not more than 18.5% by volume, wherein the composition is prepared in situ using a hydrogen gas producing apparatus in inhalation of the composition by the patient.
The Teachings of the Cited Art 
	The teachings of Liu (2016) have been described above.  The reference does not expressly disclose the specific symptoms of Parkinson’s disease that are improved or prevented by administration of H2 gas, or use of a hydrogen gas producing apparatus in the administration of hydrogen gas compositions.  The teachings of Devos (2013) and Tatsunori JP ‘373 remedy those deficiencies. 
	Devos (2013) discloses that Parkinson’s disease is characterized by a combination of motor symptoms (rest tremor, bradykinesia, rigidity, postural instability, stooped posture, and freezing of gait, as well as non-motor symptoms (including psychiatric and cognitive disorders). 	Tatsunori JP ‘373 discloses a small hydrogen generator that uses a grainy hydrogen generation material in which a hydrogen generation material can be regenerated many times, and in which hydrogen gas can be easily taken in inhalation while generating hydrogen gas in the hydrogen generator (see PROBLEM TO BE SOLVED, p. 2), wherein the hydrogen generator comprises a sealed container that comprises a hydrogen gas discharge hole, and inhalation opening (see FIG. 1), with a closing valve disposed at the upper part of the discharge hole to function as an effluent pathway, and an inhalation distribution disposed at the end of the chamber distal to the inhalation opening and the closing valve (see SOLUTION, p. 2), wherein the hydrogen generator is capable of taking hydrogen gas into a human body simultaneously with the breathing of the human body, and wherein the generator generates hydrogen gas by separating dissolved hydrogen water into water and hydrogen gas (see ¶[0001]), wherein hydrogen gas inhalation therapy has attracted attention in inhaling and ingesting hydrogen gas in sports, cosmetics, and medicine (see ¶[0002]), wherein representative diseases involving active oxygen, to be treated by inhalation of hydrogen gas, include Parkinson's disease, (see ¶[0004]), wherein the gas generator comprises a gas supply bottle structure that is simple and portable, and which is capable of providing a constant supply of gas to a breathing of a human body (see ¶[0007]), wherein the disclosed generator uses a granular hydrogen generating material which allows a user to reproduce and use a hydrogen generating material multiple times, and introduces outside air into the generator to generate the hydrogen gas, the generator capable of sucking and taking out a hydrogen gas by stirring a hydrogen generating material and floating a hydrogen gas and flowing it into a space part and easily sucking and taking in hydrogen gas (see ¶[0020]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to improve or prevent the symptoms of Parkinson’s disease by administration via inhalation of 2% H2 Parkinson’s disease (PD), wherein, by breathing 2% H2, free radicals generated during metabolic processes can be effectively removed  through selective neutralization of •OH and ONOO-, reducing the damage to cells and tissues induce by oxidative stress, wherein ingestion of H2 can be in the form of inhalation of air containing 2 – 4% H2 gas, as taught by Liu (2016), wherein the symptoms of Parkinson’s that are ameliorated or prevented by administration of the hydrogen gas composition comprise rest tremor, bradykinesia, rigidity, postural instability, and/or stooped posture, as taught by Devos (2013), and wherein the hydrogen gas component of the composition is produced in situ by the hydrogen gas generator of Tatsunori JP ‘373. One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, in order to optimize the benefits of administration of a hydrogen gas composition in the treatment of Alzheimer’s disease through the convenience of use of the gas generator of Tatsunori JP ‘373.
With respect to claim 8, which claim recites a limitation directed to the range of symptoms that are improved or prevented, such as tremors and/or forward-bending posture, or gait disorder, the Examiner notes that Liu (2016) does not expressly disclose amelioration of symptoms such as these.  However, the Examiner further notes that, based on the teachings of Devos (2013), one of ordinary skill in the art would have a reasonable expectation that administration of a hydrogen gas composition by inhalation to Parkinson’s patients would ameliorate or prevent one of more of the symptoms disclosed in Devos (2013), such as tremors, or forward-bending posture, and/or gait disorder.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 7, 8, 10, and 12 would have been obvious within the meaning of 35 USC § 103.
Response to Applicants’ Arguments 
	The Examiner has considered Applicants’ arguments in the Response of 18 January 2022, but does not find them persuasive, to the extent still relevant in light of the new grounds of rejection set forth above.  The primary thrust of Applicants’ arguments to be based on the fact that the cited art discloses findings on the efficacy of administration of hydrogen gas on an animal model of Parkinson’s disease, and does not disclose administration of hydrogen gas to humans.  Applicants also cite to a reference, Gu (2010), discussed in Liu (2016), and criticizes the findings disclosed in that reference on the basis of its experimental use of an animal model for Parkinson’s disease.  However, Gu (2010) expressly discloses that the animal model used in the reported investigations “is a well-accepted animal model of age-related cognitive impairment.”  
	It is the Examiner’s position that one of ordinary skill in the relevant art would recognize that, particularly in the early stages of laboratory research in any area, it can be at least difficult, if not cost-prohibitive, to conduct initial experiments on human subjects.  However, as alluded to in Gu (2016), the use of animal models in the study of diseases such as Parkinson’s disease and Alzheimer’s disease is a well-accepted, and practical, alternative to human clinical trials, despite the inevitable limitations that animal experiments impose.  
Applicants’ arguments are unpersuasive, and claims 7, 8, 10, and 12 stand rejected pursuant to 35 U.S.C. §§ 102(a)(1) and 103. 
NO CLAIM IS ALLOWED.  
THIS ACTION IS MADE FINAL. 
Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this Final Action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first Response is filed within TWO MONTHS of the mailing date of this Final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a)  will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.
CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619